Citation Nr: 0211893	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1999 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).   

The veteran was scheduled to testify before a Member of the 
Board in January 2002.  However, he did not appear for that 
hearing, and he did not request that it be rescheduled.  
Accordingly, the Board concludes that he has effectively 
withdrawn that hearing request.  


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service, and a 
psychosis was not manifested within a year after the 
veteran's discharge from active duty.

2.  The veteran was not involved in combat during service.

3.  The in-service stressors upon which the diagnosis of PTSD 
was based are not corroborated by service records or other 
credible evidence.  

4.  The veteran has claimed service connection for a 
cardiovascular disorder based on a theory that it was caused 
by post-traumatic stress disorder.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service, and a psychosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(f) (2001).

2.  A cardiovascular was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of traumatic incidents during his active duty service.  He 
further contends that he developed a cardiovascular disorder 
as a result of post-traumatic stress disorder.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  Discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claim and what evidence was of record, and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran had a hearing at the RO.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's available 
service medical records.  Post-service treatment records have 
also been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional relevant evidence which exists but 
has not been obtained.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).





II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  
If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).  The Board notes that 
38 C.F.R. § 3.304(f) was amended effective March 7, 2002; 
however, the changes pertain primarily to claims involving 
personal assaults.  The veteran's contentions do not involve 
a personal assault.  

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger post-traumatic stress disorder, to a subjective 
standard.  The criteria now require exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The question of whether a claimed stressor was 
severe enough to cause PTSD in a particular individual is now 
a clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

III.  Background Information

The veteran's DD 214 shows that he served in the United 
States Air Force from May 1966 to April 1968.  His awards 
included the National Defense Service Medal and the Air Force 
Medal.  His military occupational specialty was apprentice 
weapons mechanic.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  There are also no 
references to any wounds received during combat.  The service 
personnel records show that the veteran spent his entire 
period of service at facilities in the United States and 
Germany.  

A service medical record dated in December 1967 shows that he 
was disqualified from the human reliability program for 
emotional instability.  The report of a medical history given 
by the veteran in December 1967 for the purpose of his 
discharge shows that he checked boxes indicating that he had 
a history of nervous trouble and depression or excessive 
worry.  On the reverse side of the form, it was stated that 
this was associated with family problems, and that he had no 
overt psychiatric problems.  The report of a medical 
examination conducted at that time shows that psychiatric 
evaluation was normal.   A service medical record dated in 
later in December 1967 shows that the veteran sustained a 
puncture type laceration on the left leg from a paint 
scraper.  The injury was probed, cleansed, and closed with 
stitches. 

The veteran filed an original claim for disability 
compensation in January 1995, but the only disability which 
he mentioned at that time was physical rather than mental, 
namely the injury to the left leg.  That claim was denied by 
the RO on the basis that the injury had resolved.  The 
veteran did not raise a claim for service connection for a 
psychiatric disorder until a statement in support of claim, 
dated in December 1998, in which he reported having PTSD.  

In a statement in support of claim completed by the veteran 
in April 1999, he reported that his stressor was when he 
sustained a stab wound of the left leg on December 28, 1967, 
while working on a clean-up detail.  He said that because of 
this injury he was reassigned to other duties and passed up 
for further promotions.  In a PTSD stressor statement dated 
in February 2000, he again reported having sustained an 
injury to the left leg during service, and he also mentioned 
that he had worked around nuclear weapons in service, and 
that there had been a death in his family during service.  He 
reported that his stressors occurred at an Air Force Base in 
Germany.    

VA outpatient mental health clinic records show that the 
veteran's diagnoses have included post-traumatic stress 
disorder.  For example, a VA psychiatry record dated in May 
1996 shows that the veteran reported that he had combat in 
Vietnam.  He agreed to participate in a screening/assessment 
program for PTSD.  A VA record dated in August 1996 reflects 
that the impression was severe PTSD.  Another record dated in 
August 1996 reflects that he had trauma issues related to 
combat trauma and recent trauma.  A VA record dated in 
September 1996 shows that the veteran reported having a 
history of multiple traumas relating to Vietnam, as well as 
post service stressors such as being shot while working as a 
deputy, being crushed between two trains, and having his foot 
amputated.    

The veteran testified in support of his claims during a 
hearing held at the RO in February 2000.  He reported that 
his stressor in service had been a stab wound to the leg, and 
that his social worker at the VA had misunderstood and was 
under the assumption that this was a combat related injury 
when it was not.  The veteran also said that he was given a 
discharge from service for psychological reasons.  He also 
reported that he had gone on leave due to a death in the 
family, was unable to return due to lack of financial 
resources, was classified as being AWOL, and was never able 
to perform his duties after that time.  He also reported that 
his duties in service involved handling nuclear weapons, and 
that this created a lot of stress for him.  

A letter dated in May 2000 and signed by a psychiatrist and a 
physician's assistant, both of whom work for the VA PTSD 
clinic, contains the following information:

I am writing this letter on behalf of [the veteran] 
relating to a trauma previously reported by [the 
veteran] to the VA regional office but not reported 
during the PTSD Assessment.  I have been seeing 
[the veteran] on a monthly basis since July 1999.  
[The veteran] informs me that he recently received 
a letter stating that his claim of a stab wound on 
the medial inferior border of the left knee was not 
well grounded since it was not documented in the 
PTSD Assessment performed in the PTSD/Trauma clinic 
of the AVAMC in June 1999.  [The veteran] has now 
produced evidence of such a stab wound and the 
subsequent treatment that he received for this 
injury.  The stab wound occurred in December 1967 
or about 14 months into his tour.  This trauma 
contributed to his PTSD.  It should be noted for 
the record that this trauma was preceded by 
unpredictable mortar attacks on his airbase, 
witnessing the death of close friends during such 
mortarings, intermittent sniper fire, and the 
witnessing of the explosion of an aircraft carrying 
personnel.  These traumas have been documented in 
his biopsychosocial assessment for PTSD dated 6-8-
99.  The evidence that is listed in the statement 
of the case dated 1-11-2000 that concludes that 
[the veteran's] claim for PTSD is not well 
grounded, does not cover VA records beyond 2-8-99.

IV.  Analysis

A.  Entitlement to service connection for an acquired
 psychiatric disorder, to include PTSD.

The veteran's service medical records are completely negative 
for complaints or diagnosis of a psychiatric disorder.  
Although he was described as being emotionally unstable, it 
was noted that he had no psychiatric disorder on separation 
exam.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  There is 
no medical evidence linking any current diagnosis (other than 
post-traumatic stress disorder) to service.  The Board also 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the Board finds that a psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after the veteran's separation 
from service (so as to permit application of chronic disorder 
presumptions afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed in 
service to the stressors upon which the diagnosis of PTSD was 
based.  In this regard, the Board notes that the veteran 
clearly did not have the Vietnam Combat experience referred 
to in his VA treatment records and the letter from the VA 
health car providers.  

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Form 214 shows that his military duties did not involve 
exposure to combat or any other psychologically stressful 
activity.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(in which the Court held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment).  
See also Hayes v. Brown, 3 Vet. App. 7 (1991) (in which the 
Court held that in light of the veteran's noncombat 
assignment to a construction engineering company, it was 
reasonable for the Board to require corroboration of the 
veteran's claimed stressors).

The DD 214 does not show that the veteran received any 
commendations or medals denoting combat.  Thus, the veteran's 
service personnel records do not provide any support for his 
claim of service connection for PTSD as they do not 
demonstrate that he engaged in combat and do not provide any 
verification of any of his claimed stressors.

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.

With respect to the letter from the health care providers in 
the VA PTSD treatment program, the Board notes that the 
impression that the veteran had PTSD was clearly based on the 
incorrect belief that the veteran was exposed to combat in 
service. Although the injury to his leg in service has been 
documented, it is clear the PTSD diagnosis was not based 
solely on that, but was based on the cumulative effect of 
claimed stressors, including numerous ones which were clearly 
fabricated.  An opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).

In summary, the record does not corroborate the veteran's 
accounts of the stressful incidents he claims he was exposed 
to during his active service.  Although PTSD has been 
diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  The 
statements from the veteran upon which the diagnosis of PTSD 
was made are unsupported by any credible evidence.  As a 
result, under 38 C.F.R. § 3.304(f), the diagnoses of PTSD 
cannot form the groundwork necessary to support the veteran's 
claim.  The Board finds that the evaluations which produced 
diagnoses of PTSD relied on unconfirmed stressors.  VA 
treating psychiatrists clearly based the diagnosis of PTSD on 
unconfirmed stressors.  Establishing service connection for 
PTSD requires both a medical diagnosis of that disability and 
credible supporting evidence that the claimed in-service 
stressor actually occurred (as well as competent evidence of 
a nexus between the two).  38 C.F.R. § 3.304(f).  An opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  See Cohen 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  In 
the absence of credible supporting evidence of a stressor, 
the diagnosis of PTSD by a medical professional is 
insufficient to establish service connection for such 
disorder.  Accordingly, the Board concludes that an acquired 
psychiatric disorder, to include PTSD, was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.

B.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to post-traumatic stress 
disorder.

The veteran has claimed service connection for a 
cardiovascular disorder based on a theory that it was caused 
by a post-traumatic stress disorder.  For reasons explained 
above, however, the Board has determined that service 
connection for post-traumatic stress disorder is not 
warranted.  Accordingly, the claim for secondary service 
connection for a cardiovascular disorder must fail as a 
matter of law.  



ORDER

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD, is denied.

2.  Service connection for a cardiovascular disorder, claimed 
as secondary to post-traumatic stress disorder, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

